DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This is the initial office action that has been issued in response to patent application, 16/953,108, filed on 11/19/2020. Claims 1-10, 13-14 and 16-23 as originally filed, are currently pending and have been considered below. Claims 1 and 13-14 are independent claims. Claims 11-12 and 15 are cancelled. 

Priority
3. 	The application claims the foreign priority of EP 19214189.3 filed on 12/06/2019.

Information Disclosure Statement
4. 	The information disclosure statements (IDS’s) submitted on 11/20/2020 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 


Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
6. 	The drawings (Figures 2, 6 and 7) are objected to as failing to comply with 37 CFR 1.84(p)(4) because there are no present descriptive legends for all the character numbers in the drawings of Figures 2, 6, and 7 as described in the specification. It becomes difficult for the Examiner to understand what the reference characters represent without having to view the specification.
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 1-4, 6-10, 13-14, 16-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka(US Patent No. 20090193256 A1) in view of Moore (US Patent No. 2008/0005086 A1).

10. 	Regarding Claim 1, Takenaka disclose, an apparatus comprising: communication circuitry configured to receive from a submitter, over a network, a data item of a first data type and processing circuitry configured to: 
remove non-significant content from the data item in the second data type (Takenaka, [0023], the plurality of document segments obtained by the division is to be extracted, the computer superimposes deletion information of a document segment to be deleted );   
generate a hash of the data item having non-significant content removed to be signed (Takenaka, [0010], During extraction, however, an amount of extraction information corresponding to the number of document segments to be deleted is required in addition to the signature required during signing); 
and provide the hash for signing (Takenaka, [0006], The signing process signs the hash); 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
transform the first data type to a second, different, data type (Moore, [0083], Data services 410 may also, or instead, include transformation functions for transforming data between data repositories or among presentation formats)  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transform different data type within the invention to enhance security features.

11. 	Regarding Claim 2, Takenaka disclose, the apparatus according to claim 1, 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein the second data type is in eXtensible Markup Language, XML (Moore, [0107], an XML environment 600 includes data 602). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the XML language within the data to enhance security.

12. 	Regarding Claim 3, Takenaka in view of Moore disclose, the apparatus according to claim 1, 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein the processing circuitry is configured, in order to transform the first data type to the second data type, to map data in a first field in the first data type to a corresponding second field in the second data type (Moore, [0108], , processing, and database access using, e.g., data binding (mapping XML components into native formats of various programming languages), and a variety of tools for queries and other access to commercial databases).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to map the data of the processing circuitry within the data type to enhance security.

13. 	Regarding Claim 4, Takenaka in view of Moore disclose, the apparatus according to claim 1,
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein the processing circuitry is configured, on order to remove non-significant content from the data item in the second data type to canonicalize the data item in the second data type (Moore, [0098], the following functions may be arranged in an end-to-end enhanced syndication system: convert, structure, authenticate, store, spider, pool, search, filter, cluster, route, and run. Conversion may transform data (bi-directionally) between application-specific or database-specific formats and the syndication or outlining format. Structure may be derived from the content, such as a knowledge structure inherent). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the removal of the content by converting the data type to the data item to enhance security. 

14. 	Regarding Claim 6, Takenaka in view of Moore disclose, the apparatus according to claim 1, wherein the processing circuitry is configured to remove carriage returns as the non-significant content (Takenaka, [0010], During extraction, however, an amount of extraction information corresponding to the number of document segments to be deleted is required in addition to the signature required during signing).  

15. 	Regarding Claim 7, Takenaka in view of Moore disclose, the apparatus according to claim 1, wherein the processing circuitry is configured to sign the generated hash (Takenaka, [0006], The signing process signs the hash).    

16. 	Regarding Claim 8, Takenaka in view of Moore disclose, tje apparatus according to claim 1, wherein the processing circuitry is configured to return the signature to the submitter separately to the data item (Takenaka, [0069], This signature scheme will be specifically described separately with respect to signature generation, extraction, and signature verification.).  

17. 	Regarding Claim 9, Takenaka in view of Moore disclose, the apparatus according to claim 8, 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein the processing circuitry is configured to store the data item on a location within the network, and wherein the location of the stored data item is returned to the submitter separately to the signature (Moore, [0167], The search resource may certify metadata associated with the location, or content stored therein. Still Moore generally, any status, description, or other characteristic, content, or information may be certified by the search resource in its capacity as a certificate authority, and a corresponding certificate may be created and/or distributed as appropriate.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the location of the store data when returned separately to the signature to enhance security features.

18. 	Regarding Claim 10, Takenaka in view of Moore disclose, the apparatus according to claim 1, 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein the data item is a batch of records, and wherein the records within the batch are ordered in accordance with a unique value attributed to the record (Moore, [0061], These data may be entirely decoupled from individual patients (thus offering a degree of security/privacy) and optionally may include references to other content, such as directories of other types of data, directories of readers or interpretive metadata for understanding or viewing records).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to order the groups of records with a unique value to enhance security features.

Claim 11-12 (Cancelled)

19. 	Regarding Claim 13, Takenaka in view of Moore disclose, a method comprising: 
receiving from a submitter, over a network, a data item being of a first data type (Takenaka, [0012], data items corresponding to the number of documents is required); 
removing non-significant content from the data item in the second data type (Takenaka, [0023], the plurality of document segments obtained by the division is to be extracted, the computer superimposes deletion information of a document segment to be deleted );  		
generating a hash of the data item having non-significant content removed to be signed (Takenaka, [0010], During extraction, however, an amount of extraction information corresponding to the number of document segments to be deleted is required in addition to the signature required during signing); and 
providing the hash for signing (Takenaka, [0006], The signing process signs the hash).  
	Takenaka does not explicitly disclose the following limitations that Moore teaches:
 transforming the first data type to a second, different, data type (Moore, [0083], Data services 410 may also, or instead, include transformation functions for transforming data between data repositories or among presentation formats.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transform different data type within the invention to enhance security features.

20. 	Regarding Claim 14, Takenaka discloses, a method comprising: 
receiving from a submitter, over a network, a signature of a data item to be verified, the data item being of a first data type (Takenaka, [0012], When a plurality of documents are signed by a plurality of persons, if an ordinary electronic signature scheme is employed, as shown in FIG. 4, a number of signature data items corresponding to the number of documents is required.); 
obtaining the data item (Takenaka, [0120], data items are required during signing and 101 data items are required during extraction.); 
removing non- significant content from the data item in the second data type (Takenaka, [0023], the plurality of document segments obtained by the division is to be extracted, the computer superimposes deletion information of a document segment to be deleted ); and
generating a hash of the data item (Takenaka, [0010], During extraction, however, an amount of extraction information corresponding to the number of document segments to be deleted is required in addition to the signature required during signing)
 	Takenaka does not explicitly disclose the following limitations that Moore teaches:
 transforming the data item in the first data type to a second, different, data type (Moore, [0083], Data services 410 may also, or instead, include transformation functions for transforming data between data repositories or among presentation formats).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transform different data type within the invention to enhance security features.

21. 	Regarding Claim 16, Takenaka in view of Moore disclose, the method according to claim 14, wherein obtaining the data item includes obtaining the data item of the first type from a location on the network (Takenaka, [0061], By way of example, and not of limitation, medical records may be stored as OPML files, either within the database or in a distributed fashion among numerous locations across the OPML network. Thus, for example, assorted X-Ray data may be maintained in one location, MRI data in another location, patient biographical data in another location, and clinical notes in another location.).

22. 	Regarding Claim 17, Takenaka in view of Moore disclose, the method according to claim 13, 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein transforming the first data type to the second data type includes mapping data in a first field in the first data type to a corresponding second field in the second data type (Moore, [0108], processing, and database access using, e.g., data binding (mapping XML components into native formats of various programming languages), and a variety of tools for queries and other access to commercial databases).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to map the data of the processing circuitry within the data type to enhance security.

23. 	Regarding Claim 18, Takenaka in view of Moore disclose, the method according to claim 13, 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein removing non-significant content from the data item in the second data type includes canonicalizing the data item in the second data type (Moore, [0098], the following functions may be arranged in an end-to-end enhanced syndication system: convert, structure, authenticate, store, spider, pool, search, filter, cluster, route, and run. Conversion may transform data (bi-directionally) between application-specific or database-specific formats and the syndication or outlining format. Structure may be derived from the content, such as a knowledge structure inherent).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the removal of the content by converting the data type to the data item to enhance security. 

24. 	Regarding Claim 20, Takenaka in view of Moore disclose, the method according to claim 13, further comprising signing the generated hash with a signature (Takenaka, [0006], The signing process signs the hash values h1 to h4 (with a signature σ),).

25. 	Regarding Claim 21, Takenaka in view of Moore disclose, the method according to claim 20, 
further comprising returning the signature to the submitter separately from the data item (Takenaka, [0069], This signature scheme will be specifically described separately with respect to signature generation, extraction, and signature verification.).

26. 	Regarding Claim 22, Takenaka in view of Moore disclose, the method according to claim 21, 
	Takenaka does not explicitly disclose the following limitations that Moore teaches:
further comprising storing the data item on a location within the network, wherein the location of the stored data item is returned to the submitter separately from the signature (Moore, [0167], The search resource may certify metadata associated with the location, or content stored therein. Still Moore generally, any status, description, or other characteristic, content, or information may be certified by the search resource in its capacity as a certificate authority, and a corresponding certificate may be created and/or distributed as appropriate.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the location of the store data when returned separately to the signature to enhance security features.

27. 	Regarding Claim 23, Takenaka in view of Moore disclose, the method according to claim 13, 
	Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein the data item is a batch of records, and wherein the records within the batch are ordered in accordance with a unique value attributed to the record (Moore, [0061], These data may be entirely decoupled from individual patients (thus offering a degree of security/privacy) and optionally may include references to other content, such as directories of other types of data, directories of readers or interpretive metadata for understanding or viewing records).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to order the groups of records with a unique value to enhance security features.

28. 	Claim 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US Patent No. 20090193256) and Moore (US Patent No. 2008/0005086 A1) in view of Ragutski (US Patent No. 20130173782 A1).

29. 	Regarding Claim 5, Takenaka in view of Moore disclose, the  apparatus according to claim 1, 
Takenaka and Moore does not explicitly disclose the following limitations that Ragutski teaches:
wherein the processing circuitry is configured to remove whitespace as the non- significant content (Ragutski, [0065], Minification refers to rewriting content in one of these formats in the shortest possible way without changing the content's semantics. This is done by e.g. removing insignificant whitespace).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the removal of the whitespace with in the content to enhance security information.

30. 	Regarding Claim 19, Takenaka in view of Moore disclose, the method according to claim 13, 
	Takenaka and Moore does not explicitly disclose the following limitations that Ragutski teaches:
wherein removing non-significant content from the data item in the second data type includes removing whitespace and/or carriage returns (Ragutski, [0065], Minification refers to rewriting content in one of these formats in the shortest possible way without changing the content's semantics. This is done by e.g. removing insignificant whitespace).  
	
Conclusion
31. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For Moore information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAYASA SHAAWAT/
Examiner, Art Unit 2433
	

/WASIKA NIPA/Primary Examiner, Art Unit 2433